DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Status of Claims

There are 25 claims in the application.   Claims 21-25 have been newly added with the Amendment submitted on 11-30-2020.  Claims 12-17 are still Withdrawn and need to be canceled since they claims the non –elected invention of the skirt.   Withdrawn claim 15 was still amended in the same fashion as claim 1 and  if was acted on would be  rejected for the same reasons as claim 1.  However, since claim 15       is withdrawn  it will not be formally rejected and acted on since the claim is withdrawn and should be canceled since withdrawn claims are not to be  examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
The newly added limitations in claim 1, line  5 and  in  claim  18, line 5,  of “ does not” now claims that the “control panel does not line a full circumference “   of the garment     is new matter and also lacks support in the original specification and   figures.  The NEW claim 25 claims that the “control panel shape is not rectangular” is new matter.    There is no support in the original specification that the control panel is “not rectangular”. 
The areas of the specification listed in the “Remarks” of the 11-30-2020   response, that applicant’s attorney has stated as support and antecedent basis in the specification for the claim Amendments,   does not provide the proper support and antecedent basis for the limitation that the control panel does not line a full circumference of the interior of the outer garment or of the outer garment in claims 1 nad 18 respectively.    The lines referred to by Applicant’s attorney re in regard to the vertical side seams and attachment seams.  However, the specification does not state that the control panels ends at those seems.  The Specification only states that the control panel lines the full circumference of the garment.    
The original figures only show that the control panel lies around the circumference of the garment.  None of the figures shows a front only control panel that ends at the side    vertical seams. 
The recitations Applicant’s attorney has referred to, that the rectangular panels are attached at the side seams only instructs that the circumferential panel is attached at those side seams and the recitations in the specification do not state that the rectangular panels end at those side seams.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-25 now claim recitations that the control panel does not line a full circumference. These claims are rejected as being unclear and indefinite since the original specification did not disclose that the control panel is a rectangular panel that was only on the front of the garment and that the panel ends at the vertical side seams of the garment.   Also the new claim 25 is claiming new matter that the control panel is not rectangular. 

The claims have been examined on their merits, without the inclusion of the non-supported new matter limitations as discussed above.   Therefore, the limitation that the control panel does not line a full circumference of the outer garment have not been considered as in claims 1-24 and also that claim 25 has a control panel that is not rectangular. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control panel that does not line a full circumference” must have been shown in the original figures and  must be shown or the feature(s) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis for the claim amendments to claims 1 , 18and 25 that the “control panel” is not a rectangular panel.




Claim Rejections - 35 USC §102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the 

rejections under this section made in this Office action:


A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or 

otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-11 and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hales (GB 

2356552).

In regard to claim 1,  Hales   discloses a lower body garment of pants, that provides shaping benefits 

comprising an outer garment of the pants with a control panel having a rectangular shape wherein the 

control panel lines a full circumference of an interior waist of the outer garment wherein the control 

panel is anchored to the outer garment top edge seam and is not visible from the outside of the outer 

garment.

In regard to claim 2,  the control panel is further anchored to the outer garment along one of more 

vertical seams at 4,5 at the side of the garment and at the back seam 3. (See the Abstract, page 2 last 

paragraph and figures 1 and 2. In regard to claim 3 the garment incudes one or more vertical seams at 

the back rise at 3 and side seams 4 and 5 as in figures 1 and 2 and as discussed above. The control panel 

as claimed in claim 5 is a double layer of fabric and the layers are bound together at the bottom seam. In 

claim 6 the bottom edge of the panel is floating. In regard to claim 8 the outer garment is a legging or 

pant as stated on page 3 para. 1. Page 3, para. 5 discloses the pant as being a weft knit of which a ponte 



Claim(s) 1-7,9-11, 18    and 21-24 are is/are rejected under 35 U.S.C. 102a1 

as being anticipated  by D’Ambrosio (US 4549317).


In regard to claims 1, 21 and 24   D’Ambrosio discloses a lower body garment 10 as in figure 1 

that provides shaping benefits, comprising:

an outer garment at 10  comprising an exterior ( not numbered) ,  an interior (not numbered) , a hip 

area, a thigh area and a buttock area seen  in figures 

1 and 2 ; and a control panel 28 as in figures 1 and 2 having a rectangular shape;

wherein the control panel 28 as in figure 2 lines a full circumference of an interior waist at 28 in figure 2 

of waist 12 of the outer garment 10 , the control panel 28 ( a first interior area, as in claim 21) is

anchored to the outer garment 10 at a top edge seam 32 in figure 2 of the outer garment 10 and at a 

top edge seam at 32 in figure 2 of the control panel 28 and the control panel 28 is not visible from the 

outside of the outer garment 10 as in figures 1 and 2. 

(See D’ Ambrosio, col. 2, line 43 col. 3, line 35 )

In regard to claim 2,  D’Ambrosio discloses the garment 10 as in figures 1 and 2 and further wherein the 

control panel 28 is further anchored as seen in figure 1 to the back panel seam (and not numbered) to 

the outer garment along one or more vertical seams( of the back panel seam-not numbered as in figure 1) .

In regard to claim 3,  D’Ambrosio discloses the garment 10 as in figure 1 and further wherein the one or 

more vertical seams (the back panel seam as in figure 1- not numbered) include at least one of a front 

rise seam, a back rise seam, and a side seam.

In regard to claim 4,  D’Ambrosio discloses the garment 10 and further wherein the control panel 28 is 



since the full width includes 40 of 34 in figures 2 and 3.

In regard to claim 5,  D’Ambrosio discloses the garment 10 and further wherein the control panel 28 is 

made of a double layer fabric 34, 38 in figure 2 , and a bottom edge of 34 is folded and therefore the 

double layer fabric is bound together as in figure 2 .

In regard to claims 6 and 22,  D’Ambrosio discloses the garment 10 and further wherein a bottom edge 

28 a of the control panel 28 is floating as in figure 2.

In regard to claim 8,  D’Ambrosio discloses the garment 10 and further wherein the outer garment is a 

legging or pant 10 as in figure 1 .


In regard to claims 9 and 23,  D’Ambrosio discloses the garment 10 and further comprising: a lower 

waist seam 26 in figure 2 on the outer garment 10 that is located lower than the top edge seam 32 in 

figure 2 ;

and a second interior lining 34 in figure 2 that begins at a bottom edge 28a at 44 in figure 2 of the 

control panel 28 and configured to extend around at least some of the butt area of a wearer as in figures 

1 and 2.

In regard to claim 10 , D’Ambrosio discloses the garment 10 and further wherein the second interior 

lining 34 is anchored to the lower waist seam at 44 in figure 2 .

In regard to claim 11,  D’Ambrosio discloses the garment 10 and further wherein the control panel is a 

double layer fabric 34,28 and a bottom edge 28,34 of the double layer

fabric is bound(at 44 ) together, and wherein the second interior lining 28 is a single layer fabric 

anchored to the bottom edge of the double layer fabric at 44.




comprising:

an outer garment 10 having a top edge seam 32 in figure 2 and a lower waist seam 44 in figure 2 that is 

located lower than the top edge seam 32;

a control panel 28 having a rectangular shape as in figures 1 and 2 , wherein the control panel 28 lines a 

full circumference as in figure 1 of the outer garment 10 between the top edge seam and lower waist 

seam, the control panel 28 is anchored to the outer garment at the top edge seam 32 , and the control 

panel is not visible from an outside of the outer garment as in figure 1; and a second interior lining 34 

that is anchored to the lower waist seam at 44 , that is configured to extend around at least some of a 

butt area of a wearer, and that is not visible from the outside of the outer garment as in figures 1 and 2 .

In regard to claim 19,   D’Ambrosio discloses the garment and further wherein the control panel is a 

double layer fabric 28,34 and a bottom edge of the double layer fabric is

bound together at 44, and the second interior lining 28 is a single layer fabric. (See D’ Ambrosio, col. 2, 

line 43 - col. 3, line 35 as in figures 1 and 2 )

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set 

forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 

identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

prior art are such that the claimed invention as a whole would have been

obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 

art to which the claimed invention pertains. Patentability shall not be negated by the manner in which 



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by D’Ambrosio (US 4549317).

In regard to claim 7,  D’Ambrosio discloses the garment and further wherein the outer garment is made 

of ponte. D’Ambrosio discloses the pant garment as claimed. However, it does not disclose the fabric 

formation as claimed. Pants of ponte fabric are well known in the art.

Accordingly it would have been an obvious modification to construct the pant in a ponte fabric to 

achieve the desired aesthetic effect of the ponte in the pant garment as desired and comfort to 

the wearer.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public 

policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension 

of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, 

but at least one examined application claim is not patentably

distinct from the reference claim(s) because the examined application claim is either anticipated by, or 

would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 

1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 

F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In 

re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 

1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to 

overcome an actual or provisional rejection based on nonstatutory double patenting provided the 



or claims an invention made as a result of activities undertaken within the scope of a joint research 

agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 

provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for 

applications not subject to examination under the first inventor to file provisions of the AIA . A 

terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 

An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 18-25 are rejected on the ground of nonstatutory double patenting as being 

unpatentable over claims 1-14 of U.S. Patent No. 9,993,034. Although the claims at issue are not 

identical, they are not patentably distinct from each other because they claim the same lower body 

garment with the outer garment and a control panel of rectangular shape that lines a full circumference 

of an interior waist of the outer garment and that is anchored to the outer garment at a top edge seam 

and not visible from an outside of the garment. As in claims 1-11 and wherein the embodiment claims in 

claims 18-20 further include a second lining layer that is anchored to the lower waist seam and extends 

around at least some of the hip, thigh and butt area of a wearer and that is not visible from the outside 

of the outer garment.












RESPONSE TO ARGUMENTS
Specification
The Objection to the Specification in regard to the “Parent Application Related Information”   has been overcome with the Amendment to the Specification submitted on 11-20-2020. 
Claim Rejections - 35 USC § 112
The rejections under 35 USC 112, second  paragraph, included in the Office Action of  07-31-2020, has been overcome and is removed.  
However, the Amendments to the claims, adding the limitation that the  “control panel does not line the full circumference of the garment”  in claims 1 and  18, are new matter as outlined above in new rejections under 35 USC 112, paras. 1 and 2. Claim 25 is also new matter in regard to the panel as not being rectangular. 
The areas in the SPECIFICATION pointed out by applicant’s attorney that are to provide support and antecedent  basis for  the added limitations that the control panel  “ Is not rectangular”  as in claim 25 and that “does not line  a full circumference” of the outer garment  do not provide such support and antecedent basis and only state that the panel is attached to the garment at side seams of the garment. 
 Therefore, the rejections under 35 USC 102 and  35 USC 103 still stand and are included above because the limitation added is new matter that is now  not considered or examined.



Double Patenting

 Also, the Double patenting Rejection in the original Office action also still stands and is included above. 

Applicant’s arguments in regard to the  Hales and D’Ambrosio references are not convincing since the new matter limitations that the arguments rely on are new matter and not considered.

The arguments in regard to the Double Patenting Rejection in the First Office Action of 07-31-2020 are also not convincing since they rely upon the limitations that are now considered to be new matter and not considered.
CONCLUSION


Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if 

rewritten in independent form including all of the limitations of the base claim and any intervening 

claims.

 None of the cited references, alone or in combination discloses wherein the outer garment is a 

legging or pant, and wherein the second interior lining forms a band configured to be across a thigh 

area with the band anchored at seams of the outer garment at both ends of the band, and further forms 

a band curved under a lower portion of a butt area as claimed in claim 20.


The rejections under 35 USC 102 and 103 and DOUBLE PATENTING  still stand since the amendments to the claims were all new matter. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732